Citation Nr: 0503644	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-17 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 until 
February 1970.    He died on March [redacted], 1997.  The appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

This matter was previously before the Board in February 2004.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1997.  The certificate of 
death listed the immediate cause of death as ventricular 
fibrillation due to coronary heart disease as a consequence 
of coronary artereosclerosis; Crohn's disease was listed as 
another significant condition contributing to death but not 
related to the immediate cause.

2.  At the time of death, the veteran was service-connected 
for psoriasis, intertrigo, of the groin and angular 
cheilitis, rated as 10 percent disabling, and for 
conjunctivitis, rated as noncompensable.

3.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
cardiac condition or Crohn's disease and his active service 
or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in April 2001 and March 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate her claim.  Such correspondence also apprised 
her as to which information and evidence, if any, that she is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
as set forth under the VCAA and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in January 2002.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment.  Further, 
letters dated in September 2002 and April 2004, written by W. 
S. B., Jr., M.D., are contained in the record.  Additionally, 
a copy of the veteran's death certificate is of record.  
Moreover, a transcript of the appellant's July 2003 
videoconference hearing before the undersigned is also 
affiliated with the claims folder.  Finally, the claims file 
includes additional statements from the appellant in support 
of her claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2004).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Special considerations- presumptive service connection for 
herbicide exposure

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Furthermore, even if a veteran does not warrant presumptive 
service connection based on exposure to an herbicide agent, 
he or she is not precluded from otherwise establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Factual background

The veteran's service medical records are absent any 
complaints or treatment relating to a cardiovascular 
condition or to a digestive disorder.  His separation 
examination in February 1970 revealed a normal heart and 
vascular system.  No digestive disorders were indicated.  

Following discharge, the first medical document of records 
are dated in 1973.  At that time, the veteran was treated at 
a VA facility for intermittent abdominal cramps accompanied 
by nausea and occasional diarrhea.  The veteran stated that 
his symptoms dated back to February 1970.  It was indicated 
that the veteran had experienced weight loss of about 20 
pounds at that time.  An August 1973 VA admission report 
contained a diagnosis of a duodenal ulcer.  

The medical evidence next shows private treatment in 1979.  
At that time, the veteran was diagnosed with Crohn's disease.  
It was noted that the veteran's symptomatology began in 1971.  

In August 1983 the veteran underwent a dilatation of a rectal 
stricture at Emory University Hospital.  A 15-year history of 
Crohn's disease was noted.  

In March 1985, the veteran underwent a procedure to insert a 
colostomy and Hartman's pouch, again at Emory University 
Hospital.  A diagnosis of Crohn's disease was again noted in 
treatment notes taken at that time.  

A February 1994 discharge report from Redmond Regional 
Medical Center noted Crohn's disease since 1970.  It was 
indicated that the veteran had undergone partial ileal 
resection in 1979 and 1980, as well as a partial colectomy in 
1989 and November 1993.  

On March [redacted], 1997, the veteran died.  The certificate of 
death listed the immediate cause of death as ventricular 
fibrillation due to coronary heart disease as a consequence 
of coronary artereosclerosis.  Crohn's disease was listed as 
another significant condition contributing to death but not 
related to the immediate cause.

In a September 2002 letter, W. S. B., Jr., M.D., stated that 
the veteran died of Crohn's disease complications related to 
cardiac arrest.  

In July 2003, the appellant offered testimony at a 
videoconference hearing before the undersigned.  She 
testified that her husband had complained of stomach pains 
prior to their marriage in November 1970.  She further 
indicated that such complaints arose during service.  Indeed, 
she recalled that he discussed going to sickbay for stomach 
problems in a letter that the veteran wrote to her during his 
active duty.  Finally, she indicated that, as far back as the 
beginning of their marriage the veteran had frequent need to 
use the bathroom.  

In an April 2004 letter, W. S. B., Jr., M.D., further 
remarked that he had treated the veteran for Crohn's disease 
since the mid-1980s and possibly earlier.  He stated that he 
had no knowledge of the veteran's symptomatology at the time 
he left the service in 1970, but when he began treating the 
veteran he had significant weight loss, cachexia, diarrhea 
and abdominal pain.  W. S. B., Jr., M.D., also remarked that 
it was not unusual for patients to present with Crohn's 
disease in their mid-20s.  (At the time the veteran was first 
treated by this physician, in the mid-80s, he would have been 
about 40 years old.)  

A medical text submitted by the appellant in November 2004 
indicated that most people develop Crohn's disease before age 
35, usually between 15 and 25.  



Analysis

At the outset, the Board notes that direct service 
connection, including on a presumptive basis, for the 
veteran's terminal ventricular fibrillation has not been 
established because competent evidence of record does not 
show that the disease was present during active service, nor 
manifested or aggravated within the applicable presumptive 
period of one year following service for cardiovascular-renal 
disease.  See 38 C.F.R. §§ 3.307, 3.309.  Further, there is 
no competent medical opinion causally relating the veteran's 
cardiac condition to active duty or to any service-connected 
disability.

It is further noted that direct service connection for 
Crohn's disease is not permissible in the present case 
because the service medical records are silent as to any 
digestive complaints.  Moreover, Crohn's disease is not among 
the "chronic diseases" subject to presumptive service 
connection under 38 C.F.R. § 3.309(a).  Therefore, treatment 
within one year following discharge is immaterial to the 
appellant's claim.  Finally, there is no basis for a grant of 
presumptive service connection on the basis of herbicide 
exposure, as will be explained below.

It has been contended that the veteran's Crohn's disease was 
incurred as a result of exposure to Agent Orange during his 
service in Vietnam.  In this vein, it is noted that the 
veteran's military records reflect service in the Republic of 
Vietnam between January 9, 1962 and May 7, 1975.  As such, it 
is presumed that he was indeed exposed to an herbicide agent 
such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).   
Moreover, affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

As Crohn's disease is not among the diseases recognized under 
38 C.F.R. § 3.309(e), presumptive service connection for 
herbicide exposure is not possible.  Moreover, this fact 
remains unchanged by the April 2004 communication from W. S. 
B., Jr., M.D., attributing the veteran's Crohn's disease. 

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  Here, the veteran died of 
ventricular fibrillation due to coronary heart disease as a 
consequence of coronary artereosclerosis.  Crohn's disease 
was also listed as another significant condition contributing 
to death but not related to the immediate cause.

There is no medical evidence demonstrating that it was at 
least as likely as not that the veteran's fatal cardiac 
conditions, or the Crohn's disease underlying it, were caused 
by active service or by a service-connected disability.  

In finding that there is no causal relationship between the 
cause of the veteran's death and his active service, the 
Board acknowledges the appellant's testimony that her husband 
experienced stomach problems in service and shortly 
thereafter.  However, the service medical records fail to 
confirm any digestive complaints during active duty.  The 
medical evidence, at least by history, does show treatment 
for stomach complaints shortly following service.  However, 
as previously explained, the veteran is not entitled to 
presumptive service connection here.  Finally, the competent 
evidence does not relate the post-service symptomatology to 
an incident of active service, but only to Agent Orange 
exposure, which as previously explained cannot serve as a 
basis for a grant of benefits here. 

In conclusion, while Crohn's disease clearly contributed to 
the veteran's death in March 1997, the evidence fails to 
reveal that such disease was causally related to active 
service or to any service-connected disability.  As such, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	D. HAVELKA
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


